Citation Nr: 0939314	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2004, for the awards of service connection for chronic 
sciatica with L2-L3 radiculopathy with a separate 20 percent 
evaluation and for cervical degenerative arthritis with 
radiculopathy with a separate 20 percent evaluation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The appellant had active service from February 1968 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant did not appeal the May 1974 rating decision 
which granted service connection for psychophysiological 
musculoskeletal reaction with arthralgia of the low back, and 
did not appeal the August 1979 rating decision which 
continued the evaluation.

2.  The next communication from the appellant regarding the 
issue on appeal was September 27, 2004.


CONCLUSION OF LAW

The criteria for an effective date, prior to September 27, 
2004, for the awards of service connection for chronic 
sciatica with L2-L3 radiculopathy with a separate 20 percent 
evaluation and for cervical degenerative arthritis with 
radiculopathy with a separate 20 percent evaluation have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.151, 3.155, 3.400(b)(2)) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
November 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once an appellant disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
November 2004 and April 2008 VCAA letters advised the 
claimant of the evidence and information needed to 
substantiate his claim of on appeal.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim reopened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for psychophysiological musculoskeletal 
reaction with arthralgia of the low back was established in a 
May 1974 rating decision under Diagnostic Code 9504 (later 
changed to 9511), and a 10 percent evaluation was assigned, 
from October 5, 1973.  An August 1979 rating decision 
reflects that the evaluation was confirmed and continued.  

On September 27, 2004, the appellant filed a claim for an 
increased rating for his service-connected 
psychophysiological musculoskeletal reaction with arthralgia 
of the low back.  In a March 2005 rating decision, the AOJ 
established service connection for chronic sciatica with L2-
L3 radiculopathy and assigned a separate 20 percent 
evaluation under Diagnostic Codes 8720-5237, from September 
27, 2004, and established service connection for cervical 
degenerative arthritis with radiculopathy associated with 
chronic sciatica with L2-L3 radiculopathy and assigned a 
separate 20 percent evaluation under Diagnostic Codes 5010-
5243, from September 27, 2004.  The 10 percent rating 
assigned in May 1974 for psychophysiological musculoskeletal 
reaction, was continued under Diagnostic Code 9411, which 
pertains to posttraumatic stress disorder (PSD).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The appellant asserts that the effective date for service 
connection for his service-connected sciatica with L2-L3 
radiculopathy and the cervical degenerative arthritis with 
radiculopathy and corresponding disability ratings should be 
the same as the effective date assigned for the grant of 
service connection for PSD (previously rated as 
psychophysiological musculoskeletal reaction with arthralgia 
of the low back, October 5, 1973.  

The Board notes that in an April 2008 rating decision, the 
AOJ determined the May 1974 rating decision did not contain 
clear and unmistakable error pertinent to the issue on 
appeal.  The decision notes that x-ray examination of the 
lumbar and cervical spine were normal in March 1974, as well 
as in July 1979.  

The May 1974 rating decision encompassed both the back and 
psychiatric symptoms.  In addition, the rating decision 
reflects spina bifida occulta of a sacral segment base was 
shown on x-ray examination, and it was noted to be a 
constitutional development and not a disability for which VA 
compensation could be awarded.  In essence, the AOJ 
determined that the competent evidence did not establish a 
separate chronic back disability.  

The Board notes that while the December 2004 VA examiner 
related chronic sciatica with L2-L3 radiculopathy and 
cervical degenerative arthritis to the motor vehicle accident 
during service, the appellant did not appeal the May 1974 
rating decision or the August 1979 VA rating decision and 
those decisions are final.  Even assuming a claim for a 
separate back disorder was not adjudicated, such claim would 
be deemed denied due to grant of service connection for 
psychophysiological musculoskeletal reaction with low back 
arthralgia.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.).

The May 1974 and August 1979 rating decisions are final.  
When a claim to reopen is successful and the benefit sought 
is awarded upon readjudication, the effective date is the 
date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995). Thus, the claim which is on appeal in this 
case was received on September 27, 2004, the effective date 
assigned for the awards of service connection for chronic 
sciatica with L2-L3 radiculopathy with a separate 20 percent 
evaluation and for cervical degenerative arthritis with 
radiculopathy with a separate 20 percent evaluation.  
Assignment of an effective date other than September 27, 
2004, is not warranted.

In this case, the Board finds that the date of claim is 
controlling and an effective date prior to September 27, 2004 
may not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Court has clearly recognized that pursuant to 38 
U.S.C.A. § 5110, the effective date of an award shall not be 
earlier than date of receipt of application therefore.  In 
addition, a specific claim must be filed.  38 U.S.C.A. 
§ 5101.  Both statutes clearly establish that an application 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  Consequently, entitlement to an effective date, 
prior to September 27, 2004, for the grant of the awards of 
service connection for chronic sciatica with L2-L3 
radiculopathy with a separate 20 percent evaluation and for 
cervical degenerative arthritis with radiculopathy with a 
separate 20 percent evaluation is denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An effective date earlier than September 27, 2004, for the 
awards of service connection for chronic sciatica with L2-L3 
radiculopathy with a separate 20 percent evaluation and for 
cervical degenerative arthritis with radiculopathy with a 
separate 20 percent evaluation is denied  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


